J-A07038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    QUINTEZ TALLEY                             :
                                               :   No. 870 MDA 2017
                       Appellant               :

           Appeal from the Judgment of Sentence December 15, 2015
      In the Court of Common Pleas of Centre County Criminal Division at
                       No(s): CP-14-CR-0000873-2014,
                           CP-14-CR-0000886-2014


BEFORE:      PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                            FILED APRIL 26, 2018

       Appellant, Quintez Talley, appeals nunc pro tunc from the judgment of

sentence entered in the Court of Common Pleas of Centre County following

his conviction by a jury on one count of arson, one count of risking a

catastrophe, two counts of recklessly endangering another person, and one

count of institutional vandalism1 with respect to offenses he committed on

March 3, 2014, as well as one count of arson, five counts of recklessly

endangering another person, and one count of institutional vandalism 2 with

____________________________________________


118 Pa.C.S.A. §§ 3301, 3302, 2705, and 3307, respectively. These charges
were docketed in the lower court at number CP-14-CR-0000886-2014.

218 Pa.C.S.A. §§ 3301, 2705, and 3307, respectively. These charges were
docketed in the lower court at number CP-14-CR-0000873-2014.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07038-18


respect to offenses he committed on March 5, 2014. After a careful review,

we affirm.

      The relevant facts underlying this appeal have been set forth, in part,

by the trial court as follows:

             Appellant was an inmate at SCI Benner on March 3, 2014,
      and March 5, 2014. On March 3, 2014, Appellant started a fire in
      his cell after a disagreement with correctional officers. This fire
      grew and created a large amount of smoke. Correctional officers
      were forced to evacuate inmates from other cells for the inmates’
      safety due to the smoke. Correctional officers also had to enter
      [Appellant’s] cell, which was full of smoke, in order to extinguish
      the fire. Several of the correctional officers were directed to go to
      Mount Nittany Medical Center for oxygen treatment due to smoke
      inhalation. The fire and smoke caused damage to [Appellant’s]
      cell.
             After the March 3, 2014[,] fire, Appellant was placed in
      another unit within the same facility. Appellant [ ] admitted to
      setting another fire in his new cell on March 5, 2014. Correctional
      officers were again forced to enter his smoke-filled cell in order to
      extinguish the fire and ensure Appellant’s safety. This fire caused
      damage to the cell.

Trial Court Opinion, filed 7/20/17, at 1-2 (citations to record omitted).

      With respect to the March 3, 2014, fire, the Commonwealth filed various

charges against Appellant, which were docketed at lower court number CP-

14-CR-0000886-2014, and with respect to the March 5, 2014, fire, the

Commonwealth filed various charges against Appellant, which were docketed

at   lower   court   number      CP-14-CR-0000873-2014.    The   charges      were

consolidated and, represented by counsel, Appellant proceeded to a jury trial.

      At the jury trial, “Appellant openly and willingly admitted. . .to starting

fires in his cell on March 3, 2014[,] and March 5, 2014.” Id. at 2. The jury

                                       -2-
J-A07038-18


convicted Appellant of the offenses indicated supra. On December 15, 2015,

Appellant was sentenced to an aggregate of five years to ten years in prison

with respect to his convictions at lower court docket number CP-14-CR-

0000886-2014, and an aggregate of eight years to sixteen years in prison with

respect to his convictions at lower court docket number CP-14-CR-0000873-

2014; the sentences to run consecutively.3 On December 18, 2015, Appellant

filed a timely, counseled post-sentence motion,4 and, following a hearing, the

trial court denied, in part, and granted, in part, the motion.5 Appellant then

filed a notice of appeal to this Court.

        By order entered on July 6, 2016, this Court dismissed Appellant’s

appeal for failure to file a brief. Thereafter, on December 13, 2016, Appellant

sought the restoration of his direct appeal rights via a timely PCRA6 petition,

which the PCRA court granted on April 27, 2017. This timely, counseled appeal

followed on May 25, 2017.




____________________________________________


3The trial court informed Appellant of his post-sentence and appellate rights.
N.T., 12/15/15, at 21.

4 Therein, Appellant presented a weight of the evidence claim, a challenge to
the sufficiency of the evidence on the basis there was no evidence Appellant
intentionally started the fires, and a motion challenging restitution.

5 Specifically, the trial court denied all of Appellant’s requests for relief, except
that it vacated the order requiring Appellant to pay $200.00 in restitution to
Leon Lobban, an inmate.

6   Post-Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.

                                           -3-
J-A07038-18


     On June 2, 2017, the trial court directed Appellant to file a Pa.R.A.P.

1925(b) statement, and Appellant timely complied. In his Rule 1925(b)

statement, Appellant averred the following (verbatim):

     1) Was the evidence insufficient to support the jury’s verdicts of
        guilty on the following offenses pertaining to the March 3,
        2014, fire?
           a. Arson   Endangering      Property,    18       Pa.C.S.
              3301(c)(2)
           b. Risking a Catastrophe, 18 Pa.C.S. 3302(b)
           c. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Michael Wortsell)
           d. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Michael Lefebvre)
           e. Institutional Vandalism-Educational Facility, 18
              Pa.C.S. 3307(a)(3)
     2) Was the evidence insufficient to support the jury’s verdicts of
        guilty on the following offenses pertaining to the March 5,
        2014, fire?
           a. Arson   Endangering      Property,    18       Pa.C.S.
              3301(c)(2)
           b. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Brian George)
           c. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Robert Williamson)
           d. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Bernard Karabinos)
           e. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Gregory Buck)
           f. Recklessly Endangering Another Person, 18 Pa.C.S.
              2705 (Nicholas Lieb)
           g. Institutional Vandalism-Educational Facility
     3) Such other issues as may be identified after review of the notes
        of testimony at trial and transcripts of other proceedings.
        Undersigned counsel hereby reserves the right to supplement



                                    -4-
J-A07038-18


          his 1925(b) statement upon receipt and review of these
          outstanding materials.

Appellant’s Pa.R.A.P. 1925(b) Statement, filed 6/20/17.

       Thereafter, Appellant neither supplemented nor filed a petition seeking

to supplement his Pa.R.A.P. 1925(b) statement. On July 20, 2017, the trial

court filed a Pa.R.A.P. 1925(a) opinion in which it addressed, generally,

Appellant’s sufficiency claims.

       In his appellate brief, Appellant avers the evidence was insufficient to

convict him on seven counts of recklessly endangering another person

(namely, seven correctional officers) as there is no evidence that any of the

correctional officers suffered serious bodily injury or that Appellant attempted

to cause serious bodily injury. He further avers the evidence was insufficient

to convict him of risking a catastrophe as the fires caused minimal damage to

the prison.7

       In response to Appellant’s appellate argument, the Commonwealth

suggests that Appellant has waived his sufficiency claims. Specifically, citing

to Pa.R.A.P. 1925(b), the Commonwealth avers “Appellant has waived his

sufficiency claim[s] by filing an overbroad and generic challenge to all of his

convictions     without    specifying     which   elements   he   is   challenging.”




____________________________________________


7Appellant presents both of his sufficiency claims in one argument section.
See Appellant’s Brief at 8-11.

                                           -5-
J-A07038-18


Commonwealth’s     Brief   at     7   (citation    omitted).   We   agree   with   the

Commonwealth.

      As this Court has consistently held:

      If [the] [a]ppellant wants to preserve a claim that the evidence
      was insufficient, then the [Rule] 1925(b) statement needs to
      specify the element or elements upon which the evidence was
      insufficient. This Court can then analyze the element or elements
      on appeal. [Where a Rule] 1925(b) statement [ ] does not specify
      the allegedly unproven elements[,]. . .the sufficiency issue is
      waived [on appeal].

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa.Super. 2008)

(citation and emphasis omitted). This Court has held that “[s]uch specificity

is of particular importance in cases where, as here, the appellant was

convicted of multiple crimes each of which contains numerous elements that

the   Commonwealth         must       prove       beyond   a   reasonable    doubt.”

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa.Super. 2013).

      Here, as indicated supra, in his court-ordered Pa.R.A.P. 1925(b)

statement, Appellant listed the twelve charges for which he was convicted with

regard to the two separate fires, and he averred generally that the evidence

was insufficient to sustain his convictions. Appellant did not identify which

elements of the convictions he was challenging. Therefore, we conclude that




                                         -6-
J-A07038-18


Appellant's sufficiency of the evidence claims are waived on appeal.8       See

Williams, 959 A.2d at 1257.

       In his final claim, Appellant avers that his aggregate sentence for both

lower court docket numbers is excessive. Specifically, he avers that, given

the minimal damage caused by the fires, as well as the trial court’s failure to

consider adequately Appellant’s rehabilitative needs, the aggregate sentences

are excessive.     Appellant’s claim presents a challenge to the discretionary

aspects of his sentences. Commonwealth v. Johnson-Daniels, 167 A.3d

17 (Pa.Super. 2017).

       When an appellant challenges the discretionary aspects of his sentence,

we must consider his brief on this issue as a petition for permission to appeal.

See id. Prior to reaching the merits of a discretionary sentencing issue,

       [this Court conducts] a four[-]part analysis to determine: (1)
       whether [A]ppellant has filed a timely notice of appeal, see
       Pa.R.A.P. 902 and 903; (2) whether the issue was properly
       preserved at sentencing or in a motion to reconsider and modify
       sentence, see Pa.R.Crim.P. [720]; (3) whether [A]ppellant’s brief
       has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).
____________________________________________


8  In any event, as to the specific sufficiency claims raised by Appellant on
appeal, we agree with the trial court that the evidence was sufficient to sustain
Appellant’s conviction as to risking a catastrophe with regard to the March 3,
2014, fire, as well as recklessly endangering another person (collectively
seven correctional officers) with regard to both fires. See Trial Court Opinion,
filed 7/20/17, at 4-5 (discussing the evidence presented at trial, in the light
most favorable to the Commonwealth, as verdict winner, as to risking a
catastrophe); Id. at 5-6 (discussing the evidence presented at trial, in the
light most favorable to the Commonwealth, as verdict winner, as to recklessly
endangering another person-seven correctional officers).

                                           -7-
J-A07038-18



Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010) (citation

omitted).

      Here, Appellant filed a timely notice of appeal; however, as the

Commonwealth argues, Appellant has not preserved his discretionary

sentencing claims. “[I]ssues challenging the discretionary aspects of a

sentence must be raised in a post-sentence motion or by presenting the claim

to the trial court during the sentencing proceedings. Absent such efforts, an

objection to a discretionary aspect of a sentence is waived.” Commonwealth

v. Lamonda, 52 A.3d 365, 371 (Pa.Super. 2012) (en banc) (citation omitted).

In the case sub judice, although Appellant filed a post-sentence motion, he

did not raise any discretionary aspects of sentencing claims therein.

Moreover, Appellant did not present an objection on this basis during his

sentencing hearing. Accordingly, we deem this issue to be waived. See id.

      Additionally,   we   conclude   Appellant’s   discretionary   aspects   of

sentencing claim is waived because he did not present the claim in his court-

ordered Pa.R.A.P. 1925(b) statement. See Pa.R.A.P. 1925(b)(b)(4)(vii)

(“Issues not included in the Statement and/or not raised in accordance with

the provisions of this paragraph (b)(4) are waived.”). Furthermore, Appellant

failed to include a separate Pa.R.A.P. 2119(f) statement in his appellate brief,

and the Commonwealth has objected to its omission. See Commonwealth’s

Brief at 4. Accordingly, Appellant’s discretionary sentencing issue is waived




                                      -8-
J-A07038-18


on this basis, as well. Commonwealth v. Montgomery, 861 A.2d 304, 308

(Pa.Super. 2004) (citations omitted).

     For all of the foregoing reasons, we affirm.

     Affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/18




                                    -9-
r   -   Covvlt
        Triqionas


                      IN THE COURT OF COMMON PLEAS OF CENTRE COCINTY.:PENNSIii*ANIA,
                                         CRIMINAL ACTION - LAW
                                                                                                                             '




               COMMONWEALTH OF PENNSYLVANIA

                      v.                                                    No. CP-14-CR-0873-2014
                                                                                CP-14-CR-0886-2014
               QUINTEZ TALLEY,
                                     Defendant.

               Attorney for Commonwealth:                                   Lindsay C. Foster, Esquire
               Attorney for Defendant:                                      Steven P. Trialonas, Esquire


                           OPINION IN RESPONSE TO MATTERS COMPLAINED OF ON APPEAL

                      Presently before the Court is an appeal filed by Quintez Talley ("Appellant"). Appellant's

               Concise Statement of Matters Complained of on Appeal contains two (2) issues while reserving the right

               to supplement his statement:

                              1.Was the evidence insufficient to support the jury's verdicts of guilty on the following
                                offenses pertaining to the March 3, 2014 , fire?
                                a. Arson Endangering Property, 18 Pa.C.S. 3301(c)(2)
                                b. Risking a Catastrophe, 18 Pa.C.S. 3302(b)
                                c. Recklessly Endangering Another Person, 18 Pa.C.S. 2705 (Michael Wortsell)
                                d. Recklessly Endangering Another Person, 18 Pa.C.S. 2705 (Michael Lefebvre)
                                                              -
                                e. Institutional Vandalism Educational Facility, 18 Pa. C.S. 3307(a)(3)
                             2. Was the evidence insufficient to support the jury's verdicts of guilty on the following
                                offenses pertaining to the March 5, 2014 , fire?
                                a. Arson Endangering Property, 18 Pa.C.S. 3301(c)(2)
                                b. Recidessly Endangering Another Person, 18 Pa.C.S. 2705 (Brian George)
                                c. Recklessly Endangering Another Person, 18 Pa.C.S. 2705 (Robert Williamson)
                                d. Recklessly Endangering Another Person, 18 Pa.C.S. 2705 (Bernard Karabinos)
                                e. Recklessly Endangering Another Person, 18 Pa.C.S. 2705 (Gregory Buck)
                                f. Recklessly Endangering Another Person, 18 Pa.C.S. 2705 (Nicholas Lieb)
                                                              -
                                g. Institutional Vandalism Educational Facility, 18 Pa. C.S. 3307(a)(3)

                      The Court disagrees with Appellant's Statement for the reasons set forth belays/.
                                                                                                    rri -(7
                                                                                                              (11
                                                                                                                n                  ----
                                                          BACKGROUND
                                                                                                   m    _
                                                                                                              ;:za                rri
                      Appellant was an inmate at SCI Benner on March 3, 2014 and March 5,       200-        r?MaRli 3,
                                                                                                                                 .7:10
                                                                                                                                 d-ry
              2014, Appellant started a fire in his cell after a disagreement with Correctional Offit                      :21-5g3.
                                                                                                  -rj
                                                                                                                     CA)




                                                                   1
              CIO ORD OS
  his fire grew and created a large amount of smoke. Id.,Tr, 98:22-99;1:3. Correctional Officers were

forced to evacuate inmates from other cells for the inmates' safety clue to the smoke. Tr. 61:147.

Correctional Officers also had to enter the cell, which was full of smoke, in order to extinguish the fire.

Tr. 99:17-100:8. Several of the Correctional Officers were directed to go to Mount Nittany Medical

Center for oxygen treatment due to smoke inhalation. Tr. 104:14-23. The fire and smoke caused damage

to the cell. Tr. 186:1-190:21.

        After the March 3, 2014 fire, Appellant was placed in another unit within the same facility.

Appellant also admitted to setting another fire in his new cell on March 5, 20,14. Tr. 235:9-17.

Correctional Officers were again forced to enter his smoke filled cell in order to extinguish the fire and

ensure Appellant's safety. Tr. 153:16-156:14. This fire caused damage to the cell. Tr. 186:1-190:21. To

reiterate, the Appellant openly and willingly admitted during the trial to starting fires in his cells on

March 3, 2014 and March 5, 2014. Tr. 235:9-17, 249:15-250:19.

                                                 DISCUSSION

       The standard for a challenge to the sufficiency of the evidence is well settled:

                   [The Court] must determine whether, viewing all the evidence at trial, as well
                   as all reasonable inferences to be drawn therefrom, in the light most favorable
                   to the Commonwealth, the jury could have found that each element of the
                   offense was proven beyond a reasonable doubt. Both direct and circumstantial
                   evidence can be considered equally when assessing the sufficiency of
                   evidence.

Corn. v. Woodruff, 668 A.2d 1158, 1159-60 (Pa. Super. 1995). Beyond a reasonable doubt does not

require the Commonwealth to "establish guilt to a mathematical certainty." Com.       v.   Parker, 847 A.2d

745, 750 (Pa. Super. 2004) (quoting Corn.   v.   Coon, 695 A.2d 794, 797 (Pa. Super. 1997)). Further, the

reviewing court:

               [M]ay not weigh the evidence and substitute our judgment for that of the fact -
               finder. In addition, we note that the facts and circumstances established by the
               Commonwealth need not preclude every possibility of innocence. Any doubts




CIO   RD      S
                   regarding a defendant's guilt may be resolved byithe fact-finder unless the
                   evidence is so weak and inconclusive that as a matter of law no probability of fact
                   may be drawn from the combined circumstances:

Cora   v.   Lambert, 795 A.2d 1010, 1014 (Pa. Super. 2002) (quoting Corn.     v   Hennigan, 753 A.2d 245,

253 (Pa. Super. 2000) (citations omitted)). All of the record and evidence received shall be considered

by the reviewing court, and the jury may "believe all, part or none of the evidence." Id

            The statutory definition of arson endangering property reads, "A person commits a felony of the

second degree if he intentionally starts a fire or causes an explosion, whether on his own property or that

of another, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, and if he

thereby recklessly places an inhabited building or occupied structure of another in danger of damage or

destruction. 18 Pa.C.S. §3301(c)(2). In order to convict person of arson, prosecution must establish

beyond reasonable doubt that there was a fire, that it was willfully and maliciously set, and that

defendant was guilty party. Com.      v.   Trafford, 459 A.2d 373, 374 (Pa. Super. 1983). A person acts

recklessly with respect to a material element of an offense when he consciously disregards a substantial

and unjustifiable risk that the material element exists or will result from his conduct. 18 Pa.C.S.A.

§302(b)(3). The risk must be of such a nature and degree that, considering the nature and intent of the

actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the

standard of conduct that a reasonable person would observe in the actor's situation. Id.

            The Appellant has admitted to setting the fires on March 3, 2014 and March 5, 2014. Tr. 235:9-

17, 249:15-250:19. Therefore, the requirements that there be a fire, it was willfully and maliciously set,

and defendant was the guilty party are all met. Based on the evidence presented, a jury could find

Appellant acted in conscious disregard to the safety of the facility, the staff, and the other inmates. The

jury could also find that starting fires in a densely inhabited facility constituted a gross deviation from

the standard of conduct that a reasonable person would observe in the Appellant's situation. Therefore, a




                                                          3
CIO    1W         S
                                                             recklessly In. both. incidents. SCI Benner
jury could find beyond reasonable doubt that Appellant acted
                                                      52014., The Appellant not only put the facility in
was an inhabited facility on March 3, 2014 and March
                                                     facility on March     3, 2014 and March 5, 2014. Tr.
danger of damage but did in fact cause damage to the
                                                      intentionally started a fire recklessly placing an
186:1-190:21. Evidence was presented that Appellant
                                                       Given the evidence presented, this Court
inhabited building in danger of damage or destruction.
                                                  doubt that Appellant was guilty of Arson
concludes the jury could find beyond a reasonable
                                                    and March 5, 2014.
Endangering Property for the fires on March 3, 2014
                                                             reads, "A person is guilty of a felony of the
         The statutory definition of Risking a Catastrophe

              if he recklessly creates a risk of catastrophe in the employment of fire, explosives or other
 third degree
                                                              18 Pa.C.S. §3302(b). A person acts recklessly
 dangerous means listed in subsection (a) of this section."
                                                   when he consciously disregards a substantial and
 with respect to a material element of an offense
                                                        will result from his conduct. 18 Pa.C.S.A.
 unjustifiable risk that the material element exists or
                                                  is use of dangerous means by one who consciously
  §302(b)(3). "Risk" proscribed by this section
                                                       thereby unnecessarily exposes society to an
  disregards a substantial and unjustifiable risk and
                                                                                                              to
                 disaster. Corn. v. Simkins, 443 A.2d   825, 827 (Pa. Super. 1982). Catastrophe is intended
  extraordinary
                                                         Corn v. Hughes, 364 A.2d 306, 312 (Pa. 1976).
  be synonymous with widespread injury or damage.
                                                             a substantial and unjustifiable risk when he acted
          As discussed above, the Appellant disregarded
                                                                                                           a great
               by starting a fire in a deAsely inhabited facility on March 3, 2014. This fire also caused
  recklessly
                                                                                                  during the
                                                    smoke can cause serious injury as discussed
  deal of smoke. Tr. 98:22-99:13. Breathing in
                                                                                                     inside of
   trial. Tr. 195:6- 202:2. Furthermore, many
                                                  of the other inmates in the cellblock were locked

                                                          Tr. 61:1-17. If the fire had spread or the
                                                                                                     inmates
   their cells and had to be evacuated from the building.
                                                                                                        fire or
                                                     suffered severe injuries or even death due to the
   had not been released, many of them could have
                                                          that a jury could reasonably find the Appellant
   to smoke inhalation. Therefore, this Court concludes




    DO     RD      S
                                                                                                     or death could
                                                   starting a fire in which widespread injury
recklessly created a risk of a catastrophe by
                                        a reasonable doubt             that Appellant was guilty of Risking a
have occurred. A jury could find beyond

Catastrophe under 18 Pa.C.S. §3302(b).
                                               Endangering Another Person                 reads, "A person commits a
        The statutory definition of Recklessly
                                       recklessly engages              in conduct which places or may place
misdemeanor of the second degree if he
                                                                                                Recklessly endangering
                                                 serious bodily injury." 18 Pa.C.S. §2705.
another person in danger of death or
                                                                     (2) an actus reus some "conduct," (3)
                                                                                                               causation
                      requires  (1) a  mens    rea  recklessness,
another person
                                                                         result "danger," to another person, of
                                                                                                                   death or
"which places,"        and  (4) the  achievement       of a  particular
                                                                                                       The mens rea for
                     injury.  Corn.  v.  Trowbridge,      395 A.2d 1337, 1340 (Pa. Super. 1978).
 serious bodily
                                                     is a conscious disregard of a known risk
                                                                                                   of death or great bodily
 recklessly    endangering      another    person

                                 Corn.   v. Martuscelli, 54 A.3d 940,
                                                                             949 (Pa. Super. 2012) (citing Com. v.
 harm    to  another    person.
                                                                                                      as bodily injury which
                                                       2000). "Serious bodily injury" is defined
  Hopkins, 747 A.2d 910, 916 (Pa. Super.
                                                                                                          or protracted loss
                                                           causes serious, permanent disfigurement,
  creates a substantial risk of death or which
                                                                                                            sustain a
                                                            member or organ. 18 Pa.C.S.A. §2301. To
  or impairment of the function of any bodily
                                                                                                                         of
                          this statute  the  Commonwealth          must  prove danger, not merely an apprehension
  conviction under
                                                                                                                    Id.
                               395  A.2d    at 1340.   This   requires  an actual present ability to inflict halm.
   danger. Trowbridge,
                                                                                                                            fires
                               above,   Appellant     recklessly    acted with conscious disregard and knowingly set
             As   discussed
                                                                                                            and the
            cells  that  could  have   caused    death   or bodily harm to himself, the other inmates,
   in his
                                                                                                             throughout the
                      Officers.  Evidence      of the  fires  and the smoke they created was presented
    Correctional
                                                                                                                        evidence
                                                                   153:16-156:14. The Commonwealth presented
    trial to the jury. See generally, Tr. 98:22-99:13,
                                                                                                                        The
                                                                that smoke inhalation can cause. Tr. 195:6-202:2.
    concerning the bodily injury and impairment
                                                                                                              the inmates and
     Commonwealth also presented evidence
                                                          that the Correctional Officers have to protect
                                                                                                                    had fires
                                                                  Officers were forced to enter the cells which
     ensure their safety. Tr. 53:11-16. Correctional




                                                                   5

     CIO ORD OS
                                                 smoke. Tr.              99:17-100:8, 153 :16-156:1,4. VsEtscd on t.V..c
burning and worked in or around large amounts of
                                                   recklessly, by        starting fires in his cell, placed the
evidence presented, a jury could find Appellant
                                                                                 fire and smoke inhalation
             Officers  in danger  of death  and serious bodily injury due to the
Correctional
                                                                            could find beyond a reasonable
          3, 2014 and   on March   5, 2014. This Court concludes the jury
on March
                                                                                      Another Person under
      that Appellant  was   guilty of all of the charges of Recklessly Endangering
doubt

18 Pa.C.S. §2705.
                                                                                                    commits
                                  of institutional vandalism- educational facility reads, "A person
         The statutory definition
                                                                                                                   (relating to
                                     vandalism       if he knowingly      desecrates, as defined in section 5509
 the offense of institutional
                                                                                                              school,
                          of  venerated      objects),    vandalizes,   defaces or otherwise damages any
  desecration or sale
                                                                                                              local
                            community        center,    municipal    building, courthouse facility, state or
  educational facility,
                                                                                                                  person acts
                              or  vehicle    or  juvenile    detention   center." 18 Pa.C.S.A. §3307(a)(3). A
  government building
                                                                                                  element involves the nature
                with    respect   to  a material     element of an offense when: (i) if the
  knowingly
                                                                                                           nature or that such
                     or  the  attendant     circumstances,       he is aware that his conduct is of that
   of his conduct
                                                                                                        aware that it is
                      exist;  and   (ii) if the   element    involves a result of his conduct, he is
   circumstances
                                                         cause such a result. 18 Pa. C.S.A. §302(b)(2).
   practically certain that his conduct will
                                                                                                                         down
                                              3,  2014   incident,   Appellant    stated that he watched a match burn
            In regards to the      March
                                                                                                                    his testimony
                                       to throw     it onto  the  mattress.   Tr. 220:3-7. Throughout the rest of
    and it was a hard decision
                                                                                                                       See
                                    to  start  the  fire  as a  statement   concerning his treatment as a prisoner.
    he states that he     wanted
                                                                                                                     This is
                                             Appellant     knew    that  starting a fire could damage the facility.
     generally, Tr.    218:22-219:19.
                                                                                                            The Appellant did in
                 his   statement     that  he  was    going   to "burn this bitch down". Tr. 32:17-18.
     evident in
                                                                                                         Tr. 186:1-190:21.
                  damage     to  the  state   correctional     facility which cost $112.29 to repair.
       ct cause
                                                                                                      damaged a state building
            `care, the Commonwealth presented
                                                             evidence that Appellant knowingly

                                                            all of the  evidence   presented,  this Court concludes the jury could
                  s  fire in his cell.    Considering




                                                                   6
                      DS
find beyond a reasonable doubt that Appellant was guilty of Institutional Vandalism. for the March '3 ,

2014 fire.

       The Appellant also stated that he knowingly set another fire in his cell on March 5, 2014. Tr.

231:19-232:5. Appellant again stated he was going to "burn this bitch down". Tr. 145:15-16. This

demonstrates the Appellant's knowledge that fire has a propensity to destroy. Once again, this fire did in

fact cause damage to the state correctional facility. Tr. 186:1-190:21. Therefore, the Commonwealth

presented evidence that Appellant knowingly damaged a state building by setting a fire in his cell.

Considering all of the evidence presented, this Court concludes the jury could find beyond a reasonable

doubt that Appellant was guilty of Institutional Vandalism for the March 5, 2014 fire.

        For the foregoing reasons, the Court respectfully requests that the jury's verdict remain

undisturbed.

                                                       BY THE COURT:



Date: July     ti,   2017
                                                             a D. Grine, Judge




                                                       7